DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 12/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 now requires the following:

    PNG
    media_image1.png
    188
    650
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 9-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20120175896 to Martinez.

    PNG
    media_image2.png
    865
    1235
    media_image2.png
    Greyscale

Martinez discloses a latch mechanism that comprises a latch body (12); a claw (16) that retains a hood element (striker); a motor (54) operatively connected to the claw in order to allow releasing of the claw; a latch controller (56) operatively connected to the motor; and a speed sensor (58) operatively connected to the latch controller. The speed sensor detects a speed of the vehicle, and the latch controller operates the motor to allow releasing of the claw based on the speed of the vehicle (fig 5).
The mechanism further comprises a release gear (38) operatively connected to the motor and a 1st pawl (24) operatively connected to the release gear and retaining the claw in a latched position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,938,252 to Uemura et al (Uemura) in view of US Pat Application Publication No 20120175896 to Martinez.

    PNG
    media_image3.png
    819
    1153
    media_image3.png
    Greyscale

Uemura discloses a latch mechanism that comprises a latch body (2); a claw (5) that retains an element (3); a motor (21) operatively connected to the claw in order to allow 
The mechanism further comprises a release gear (19) operatively connected to the motor; a 1st pawl (9) operatively connected to the release gear and retaining the claw in a latched position (fig 4); a 2nd pawl (14) selectively retaining the claw in a partially unlatched position (fig 2); a coupling lever (20) selectively operatively connecting the 2nd pawl and the release gear; and a hold lever (13) selectively engaging the 1st pawl to shift the claw to an unlatched position. 

However, Uemura fails to disclose that the latch mechanism is in a hood and that the sensors are speed sensors used to detect a speed of the vehicle, and the latch controller operating the motor to allow releasing of the claw based on the speed of the vehicle. Uemura discloses position sensors to detect the position of the device between unlatched and latched positions.

Martinez teaches that it is well known in the art to provide a latch mechanism in a hood or other door or panel of the vehicle. 
Martinez further teaches that the latch mechanism has a speed sensor (58) operatively connected to the latch controller. The speed sensor detects a speed of the vehicle, and the latch controller operates the motor to allow releasing of the claw based on the speed of the vehicle (fig 5).


Furthermore, it would have been obvious to provide the latch mechanism on a hood since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Response to Arguments
The current amendment overcomes the previous 112 2nd paragraph rejection to claim 1. 

As to the 112 2nd paragraph rejection to claim 5, the rejection is maintained. The claim fails to mention how the speed is detected, how a command is received and to where and how the rotation of the pawl is performed. Therefore, the rejection is maintained.

As to the prior art rejection to the claims, the applicant mentions the following:

    PNG
    media_image4.png
    246
    626
    media_image4.png
    Greyscale

At the instant, this “amendment” is not even close to what the examiner proposed in the last office action.  Therefore, the rejection is maintained.
Applicant can either provide the amendment as presented in the last Office Action, or just file an appeal brief to allow the Board of Appeals to make a decision on the matter.
Prosecution has been closed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 12, 2022